Citation Nr: 1828880	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  07-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating for collapsing pes planovalgus deformity, bilaterally in excess of 10 percent prior to June 29, 2011, and in excess of 30 percent thereafter.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2010 and July 2014, the Board remanded these matters for additional development.  

In a September 2011 decision, the Board denied the Veteran's claim for an increased initial rating for the service-connected bilateral collapsing pes planovalgus deformity.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, the Veteran and VA, through the Office of General Counsel, filed a Joint Motion for Remand (JMR).  In a March 2012 Order, the Court vacated the Board's September 2011 decision and remanded the matter for readjudication in light of the JMR.  In a February 2012 rating decision, the RO assigned a 30 percent rating for collapsing pes planovalgus deformity, bilaterally, effective June 29, 2011.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2012 and July 2014, the Board remanded these matters for additional development.

The scope of a mental health disability claim generally includes any psychiatric disorder that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim should encompass all mental health diagnoses made during the pendency of the appeal, and has recharacterized the Veteran's claim as shown on the title page to better reflect the evidence.

Additionally, in his May 2011 VA Form 9 Substantive Appeal, the Veteran requested to appear at a travel board hearing before a member of the Board.  In June 2016, however, through his representative, the Veteran withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran has continued to indicate that this service connected collapsing pes planovalgus deformity, bilaterally, has increased in severity.  As noted above, the Veteran last underwent a VA examination for the purpose of evaluating his collapsing pes planovalgus deformity, bilaterally, in January 2013, over 4 years ago.  Therefore, a more contemporaneous examination is warranted to evaluate the Veteran's foot disability for the period beginning January 3, 2013.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In regards to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that the denial of the Veteran's claim for PTSD was based on a determination that the Veteran had not been diagnosed with PTSD.  However, VA medical center records recently associated with the claims file indicate the Veteran has a diagnosis of and treatment for PTSD.  Thus, the Board finds that there is sufficient evidence to warrant a VA examination for the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is warranted in order to schedule the Veteran for an appropriate VA examination in accordance with McClendon.

Additionally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an increase in his collapsing pes planovalgus deformity, bilaterally, evaluation on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records.  

2.  Thereafter, schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the extent and severity of his service-connected collapsing pes planovalgus deformity, bilaterally. All necessary testing must be accomplished.  The virtual claims folder must be made available for the examining doctor's review.  All signs and symptoms of the Veteran's collapsing pes planovalgus deformity, bilaterally, must be reported in detail.

The examiner should specifically opine whether collapsing pes planovalgus deformity, bilaterally, is manifested by objective evidence of marked deformity such as pronation and abduction; pain on manipulation or accentuated by use; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces of the feet; or marked inward displacement and severe spasm of the tendo Achilles tendon on manipulation which is not improved by the use of orthopedic shoes or appliances.  The examiner should discuss the impact of the Veteran's collapsing pes planovalgus deformity, bilaterally, on the Veteran's functional capacity.  

3.  Thereafter, schedule the Veteran for a VA examination with a qualified mental health examiner to determine the nature and etiology of any mental health disability.  The examiner should:

a.  Clearly identify all current psychiatric diagnoses, as well as any psychiatric disorder(s) validly diagnosed at any time pertinent to the current claim (even if now resolved or asymptomatic), to include PTSD and bipolar disorder.  The examiner should specifically note and address the prior diagnoses of PTSD and bipolar disorder contained in the VA treatment records of the Veteran.

b.  For any diagnosed acquired psychiatric disorder, to include PTSD and bipolar disorder, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.
 
A detailed rationale for the opinion must be provided.    The examiner must consider the Veteran statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After ensuring compliance with the development requested above, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. §  7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




